DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The Preliminary Amendment, filed on 05/15/2020, has been acknowledged.

	Status of Claims:
		Claims 3 were amended;
Claims 5-7 were cancelled; and
		Claims 9-14 were newly added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Drawings
1. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “… supercharger driver…” (See Paragraph [0030], line 2) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
reference character “1” has been used to designate both “1 engine body” “(Supercharger Driver)” (Paragraph [0067], line 1); and

reference character “42” has been used to designate both “water pump 42” (Paragraph [0040], lines 3 and 5)  and “42 controller” (Paragraph [0067], line 18).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “31” (See Figures 2 and 4); “32”, “34”, and “35” (See Figure 4) Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    827
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    868
    media_image2.png
    Greyscale


Claim Objections
Claims 1-4 and 8-14 are suggested to be revised as following to partially overcome the objections, rejections under 35 USC 112(b) and 35 USC 101 of non-statutory subject matter have been set forth below.

1. [[An engine system/A supercharged engine system comprising: 
a supercharger provided in an intake passage of the engine; 
a supercharger driver configured to drive the supercharger, the supercharger driver making the supercharger supercharge the engine while the engine operates in a predetermined supercharged mode; and
a power train control module; 
	wherein the power train control module further includes:  
a determiner storing executable instructions in non-transitory memory that, when executed, cause the determiner [[
a controller [[storing executable instructions in non-transitory memory that, when executed, cause the controller to drive/operate the supercharger [[via/by the supercharger driver performing a condensed water discharging operation for discharging the amount of the condensed water remaining in the intake passage to a cylinder of the engine during an engine operation in an unsupercharged mode having been determined by the determiner.  

2. The [[system of claim 1, wherein 
the intake passage includes a bypass passage, the bypass passage being configured to bypass the supercharger and connecting a portion of the intake passage upstream of the supercharger and a portion of the intake passage downstream of the supercharger together, 
the bypass passage includes a bypass valve capable of changing a cross-sectional area of the bypass passage, and 
the controller [[including further executable instructions to control/adjust/regulate an operation of the bypass valve such that during the condensed water discharging operation of the supercharger, the cross-sectional area of the bypass passage is larger than while the condensed water discharging operation is not performed.  

3. The [[system of claim 1, wherein the supercharger is a mechanical supercharger rotationally driven by an output shaft of the engine serving as the supercharger driver, and 
as an engine speed during the condensed water discharging operation of the supercharger increases, the controller shortens a period during which the condensed water discharging operation is performed.  

4. [[An engine system/A supercharged engine system comprising: 
a supercharger provided in an intake passage of the engine; 
a supercharger driver configured to drive the supercharger; 
an intercooler configured to cool intake air discharged from the supercharger; and 
an EGR gas introduction portion configured to recirculate a portion of exhaust gas from the engine, as an EGR gas, to the intake passage,
the intake passage including a bypass passage, the bypass passage being configured to bypass the supercharger and connecting a portion of the intake passage upstream of the supercharger and a portion of the intake passage downstream of the supercharger together, 
the supercharger driver making the supercharger supercharge the engine while the engine operates in a predetermined supercharged mode,
the bypass passage branching upward from the portion of the intake passage upstream of the supercharger, and extending above the supercharger, 
the EGR gas introduction portion being provided as a portion of the bypass passage branching upward from the portion and extending above the supercharger, 
the intercooler being located below the supercharger [[; and 
[[
a power train control module; 
	wherein the power train control module further includes:  
a determiner storing executable instructions in non-transitory memory that, when executed, cause the determiner [[
a controller [[storing executable instructions in non-transitory memory that, when executed, cause the controller to drive/operate the Page 3 -PRELIMINARY AMENDMENT Docket No. MDP20312PCTUSsupercharger [[via/by the supercharger driver performing a condensed water discharging operation for discharging the amount of the condensed water remaining in the intake passage to a cylinder of the engine during an engine operation in an unsupercharged mode having been determined by the determiner.  

5 - 7. (Canceled)  


8. The [[system of claim 1, the device further comprising: 
an intercooler configured to cool intake air discharged from the supercharger, the intercooler being located below the supercharger.  

9. The [[system of claim 2, wherein 
the supercharger is a mechanical supercharger rotationally driven by an output shaft of the engine serving as the supercharger driver, and 
as an engine speed during the condensed water discharging operation of the supercharger increases, the controller [[shortens]] including further executable instructions to shorten a period during which the condensed water discharging operation is being performed.  

10. The [[system of claim 2, further comprising 
an EGR gas introduction portion configured to recirculate a portion of exhaust gas from the engine, as an EGR gas, to the intake passage, 
the bypass passage branching upward from the portion of the intake passage upstream of the supercharger, and extending above the supercharger, and
the EGR gas introduction portion being provided as a portion of the bypass passage branching upward from the portion and extending above the supercharger.  



11. An engine [[
	an intake passage;
	an exhaust passage;
 	a supercharger provided in [[the intake passage of the engine;
[[
a supercharger driver configured to drive the supercharger, the supercharger driver making the supercharger supercharge the engine while the engine operates in a predetermined supercharged mode [[; and
 [[
a power train control module; 
		wherein the power train control module further includes:  
[[a determiner storing executable instructions in non-transitory memory that, when executed, cause the determiner to determine a condition that an amount of condensed water remaining in the intake passage has exceeded a predetermined upper limit has been met, based on an input parameter associated with Page 4 -PRELIMINARY AMENDMENT Docket No. MDP20312PCTUSthe amount [[; and
a controller storing executable instructions in non-transitory memory that, when executed, cause the controller to drive/operate the Page 3 -PRELIMINARY AMENDMENT Docket No. MDP20312PCTUSsupercharger via/by the supercharger driver [[performing a condensed water discharging operation of the supercharger [[ for discharging the amount of the condensed water remaining [[

12. The engine intake and exhaust system of claim 11, wherein 
the intake passage includes a bypass passage, the bypass passage being configured to bypass the supercharger and connecting a portion of the intake passage upstream of the supercharger and a portion of the intake passage downstream of the supercharger together, 
the bypass passage includes a bypass valve [[
[[during the condensed water discharging operation, the controller including further executable instructions to control the bypass valve [[to vary the cross-sectional area of the bypass passage to be larger than while the condensed water discharging operation of the supercharger is not performed.  

13. The engine intake and exhaust system of claim 11, wherein 
the supercharger is a mechanical supercharger driven by the engine serving as the supercharger driver, and 
[[during the condensed water discharging operation, as an engine speed [[the controller including further  executable instructions to shorten a period during which the condensed water discharging operation [[being performed [[

14. The engine intake and exhaust system of claim 12, wherein 
the supercharger is a mechanical supercharger driven by the engine serving as the supercharger driver, and 
[[during the condensed water discharging operation, as an engine speed [[the controller including further executable instructions to shorten a period during which the condensed water discharging operation [[being performed [[

Claim Objections
Claims 1-4 and 8-10 are objected to because of the following informalities since a/the control device for an engine is not capable to include a supercharger, a supercharger driver, an intake passage, a bypass passage, an intercooler, an EGR introduction portion, etc…
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically,
In Claim 11, the recitation of “…  if a condition that an amount of condensed water remaining in the intake passage has exceeded a predetermined upper limit has been met, based on an input parameter associated with the amount, the supercharger driver performs a condensed water discharging operation of the supercharger, such that the condensed water remaining is discharged to a cylinder of the engine through operation of the supercharger” renders the claim indefinite, since it is not clear that which element(s)/component(s) of the engine system is capable of performing functions of having an exceeded value by comparing an instant/current amount of condensed water remaining in the intake passage to a predetermined upper limit.
How or by which way is an input parameter associated with the amount to be known?
Applicants are required to clarify or to revise the claimed limitations.

In Claim 12, the recitation of “…  in the performing of the condensed water discharging operation, the bypass valve allows the cross-sectional area of the bypass passage to be larger than while the condensed water discharging operation of the supercharger is not performed …” renders the claim indefinite, since it is not clear that which element(s)/component(s) of the engine system is capable of performing functions of operating the bypass valve in order to vary the cross-sectional area of the bypass passage with respect to the discharging operation of the condensed water.
How or by which way is the condition of the supercharger to be known as being not to be performed?
Applicants are required to clarify or to revise the claimed limitations.

In Claims 13 and 14, the recitation of “… in the performing of the condensed water discharging operation, as an engine speed during the condensed water discharging operation of the supercharger increases, a period during which the condensed water discharging operation is performed is shortened …” renders the claim indefinite, since it is not clear that which element(s)/component(s) of the engine system is capable of performing functions of shortening a period with respect to an increase of an engine speed during the condensed water discharging operation of the supercharger.
Applicants are required to clarify or to revise the claimed limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 4, and 11-14 are directed towards software (e.g. data structures) not claimed as embodied in a non-transitory computer-readable media. The claims are drawn to descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention that permit the data structure's functionality to be realized.
In contrast, if claims 8 and 21-28 were to be amended to include a non-transitory computer-readable medium encoded with said data structure-it would then define the structural and functional interrelationships between the data structure and the computer software and hardware components that permit the data structure's functionality to be realized. Such an amendment would make claims 1-2, 4 and 11-14 statutory. 
	Claims 3 and 8-10 are rejected by virtue of their dependence on claim 1.

Information Disclosure Statement
The information disclosure statements (PTO-1449) submitted on 15 May 2020; 19 May 2020; 04 November 2020; and 08 June 2021 have been acknowledged and placed in the file. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. Each initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (Pub. Number US-20200370467-A1) relates to an engine system having a supercharger driven by the engine, an EGR system, and a bypass pipe branching off from an upstream intake pipe to introduce the intake air into the supercharger extending along the cylinder bank above the supercharger.

Li et al. (Pub. Number US-20200318583-A1) relates to charge air cooler condensate dispersion system and method of dispersing condensate from a charge air cooler.

Yoshida et al. (Pub. Number US-20200182134-A1) relates to relates to an engine system having a supercharger driven by the engine, an intercooler positioned below the supercharger.

Hasegawa et al. (Pub. Number US-20200095923-A1) relates to an intake and exhaust device for a vehicle.

Hirata et al. (Pub. Number US-20200040854-A1) relates to an occurrence of water hammer phenomenon by condensed water in an air intake passage structure for an engine system being suppressed; wherein the engine system includes an intercooler being positioned below a surge tank, the condensed water flowing down by gravity and accumulated in a bottom portion of the intercooler; a communication pipe connecting the lower portion of the intercooler and the air  intake passage which only functions when the sufficient flow rate is secured in the intercooler; and a bypass passage for significantly fluctuating the flow rate through the intercooler with respect to an operating condition of the engine.

Nikahira et al. (Pub. Number US-20200025158-A1) relates to relates to an exhaust device for a vehicle.

Kitabatake et al. (Pub. Number US-20200003104-A1) relates to relates to a vehicle engine having an exhaust system and exhaust purification device.

Kindle et al. (Pub. Number US-20180202349-A1) relates to systems and method for charge air cooler de-icing.

Kim (Pub. Number US-20170306898-A1) relates to an engine system and a method of controlling engine using the engine system.

Choi et al. (Pub. Number US-20170167449-A1) relates to an engine system for exhausting condensate water and a method of using the engine system.

Morie et al. (Pub. Number US-20160153347-A1) relates to an air-intake system for an internal combustion engine.
Ariizumi et al. (Pub. Number US-20160186701-A1) relates to an exhaust gas recirculation system for an internal combustion engine.

Tabata (Pub. Number US-20160069302-A1) relates to a compressor of an exhaust turbocharger.

Yoshioka et al. (Pub. Number US-20150075162-A1) relates to an exhaust gas recirculation apparatus of engine with a supercharger.

Springer et al. (Pub. Number US-20140305122-A1) relates to an improvement in an internal combustion engine having a cylinder head having an integrated drainage channel with regard to the formation of condensate in the intake system and the discharge of the condensate into the cylinders.

Quix et al. (Pub. Number US-20140299112-A1) relates to a supercharged internal combustion engine being provided to heat and cool the charge air in an air intake system via a compressor coolant duct to reduce condensate formation on the one hand respectively increase charge air cooling on the other hand.

Harada et al. (Pub. Number US-20110232598-A1) relates to an air intake apparatus for a vehicle.

Yanagida et al. (Pub. Number US-20110011084-A1) relates to an exhaust gas recirculation system for an internal combustion engine.

Park et al. (Patent Number US-9995205-B2) relates to a condensed water discharge apparatus.

Basille et al. (Patent Number US-9422855-B2) relates to a shuttle valve and a method for an intercooler condensation removal.

Durand et al. (Patent Number US-8371119-B2) relates to a drain valve for an intake system of a turbocharged internal combustion engine.
	
Joergl et al. (Patent Number US-8056338-B2) relates to a re-introduction unit for low-pressure exhaust gas recirculation condensate at or before a compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
June 21, 2021